Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 4, 2018

                                       No. 04-18-00069-CV

                          IN THE INTEREST OF S.M.G., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017PA01207
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       Appellant’s brief was due on March 20, 2018. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before April 24, 2018, his appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by his failure to timely file a brief. If appellant fails to
file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant has failed to comply with a court order).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court